Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/717,508 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 10/20/22 is acknowledged.
Claims 55-71 and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 72 recite that the tabletop only comprises one or more modules and therefore the claim is indefinite when a second module is required. It is suggested to claim “two or more” when a second adjacent module is required or “three or more” when three are required such as in claim 74. 
	Claim 72 recites “adjacent placement of said modules along edge of said modules” which renders the claim indefinite since it is unclear the modules are along themselves. It is suggested to recite something similar to “one of the two or more modules is placed along the edge of a second of the two or more modules”. 
Claim 80 recites the limitation "said main controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "said finished workpiece" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "said raw workpiece" in line 4.
  There is insufficient antecedent basis for this limitation in the claim.
Claim 81 recites the limitation "said frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 82 recites the limitation "two temporary stops" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are the same or different then the two temporary stops recited in claim 81. 




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 72-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,462,263 to Feltrin. Feltrin teaches a modular tabletop comprising a pair of horizontal modules (16). Connection arrangements includes multiple spaced recesses (48) along the edge and receive a connection insert (42) to attach the two modules together to create a tessellation. The horizontal modules are shaped rectangular. Vertical modules (54) are attached to the surface of the horizontal modules via connection inserts (24). As best seen in figure 1, the connection locations are spaced from the endpoints of the edge. The holes (20) are the positioning elements located on the top plate of the module in a regular pattern. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637